TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00618-CR


Jordan Milan Greenlee, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 9024075, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was tendered for filing on June 20, 2003, in compliance with
this Court's order.  We are now informed that the record does not contain the jury voir dire.  The
reporter asks that the Court give him "as much time as you can" to prepare and file the remainder
of the record.
The court reporter for the 299th District Court, Mr. Leon Justice, is ordered to file the
supplemental reporter's record no later than September 22, 2003.  No further extension of time will
be granted.
It is ordered August 15, 2003.

Before Chief Justice Law, Justices Kidd and Patterson
Do Not Publish